Case 3:18-cr-04683-GPC Document                                 1 1 of 4
                                211 Filed 08/18/20 PageID.2189 Page
                         18-cr-4683-GPC



1                        UNITED STATES DISTRICT COURT

2               FOR THE SOUTHERN DISTRICT OF CALIFORNIA

3

4    UNITED STATES OF AMERICA,     .
                                   .
5                 Plaintiff,       .   No. 18-cr-4683-GPC
                                   .
6                      v.          .   August 7, 2020
                                   .   2:34 p.m.
7    JACOB BYCHAK,                 .
     MARK MANOOGIAN,               .
8    MOHAMMED ABDUL QAYYUM,        .
     PETR PACAS,                   .
9                                  .
                  Defendants.      .   San Diego, California
10   . . . . . . . . . . . . . . . .

11
                        TRANSCRIPT OF MOTION HEARING
12                  BEFORE THE HONORABLE GONZALO P. CURIEL
                         UNITED STATES DISTRICT JUDGE
13

14

15   APPEARANCES:

16   For the Plaintiff:       United States Attorney's Office
                              By: SABRINA L. FEVE, ESQ.
17                                RANDY S. GROSSMAN, ESQ.
                                  MELANIE K. PIERSON, ESQ.
18                            880 Front Street, Room 6293
                              San Diego, California 92101
19
     For the Defendant        Bienert, Miller & Katzman, P.L.C.
20   MOHAMMED ABDUL           By: WHITNEY Z. BERNSTEIN, ESQ.
     QAYYUM:                  903 Calle Amanecer, Suite 350
21                            San Clemente, California 92673

22   Court Reporter:          Chari L. Bowery, RPR, CRR
                              USDC Clerk's Office
23                            333 West Broadway, Suite 420
                              San Diego, California 92101
24                            chari_bowery@casd.uscourts.gov

25   Reported by Stenotype, Transcribed by Computer
Case 3:18-cr-04683-GPC Document                                 2 2 of 4
                                211 Filed 08/18/20 PageID.2190 Page
                         18-cr-4683-GPC



1             SAN DIEGO, CALIFORNIA; AUGUST 7, 2020; 2:34 P.M.

2                                     -o0o-

3                THE CLERK:   Calling Item Number 5 on the calendar,

4    Case Number 18-cr-4683, U.S.A. v. Mohammed Abdul Qayyum, on for

5    a telephonic motion hearing re: additional discovery.

6                THE COURT:   Appearances, please?

7                MS. BERNSTEIN:    Good afternoon, Your Honor.   Whitney

8    Bernstein on behalf of Mr. Qayyum, who is also present on the

9    phone.

10               THE COURT:   Good afternoon, Ms. Bernstein.

11        And good afternoon, Mr. Qayyum.

12               THE DEFENDANT:    Good afternoon, Your Honor.

13               MR. GROSSMAN:    Good afternoon, Your Honor.    Randy

14   Grossman, Sabrina Feve, and Melanie Pierson on behalf of the

15   United States.

16               THE COURT:   All right.   Good afternoon to you all.

17        We are on calendar for a telephonic motion hearing

18   regarding additional discovery.       This has been prompted by a

19   motion to suppress statements that was filed on May 15 by the

20   defense.    The government filed its response in opposition on

21   June 5th.    And we have had a number of hearings relating to

22   discovery matters related to this motion.

23        And on August 7, 2020, the government moved to withdraw

24   its opposition to the motion to suppress statements.        The Court

25   is prepared to grant that motion.        And the government has
Case 3:18-cr-04683-GPC Document                                 3 3 of 4
                                211 Filed 08/18/20 PageID.2191 Page
                         18-cr-4683-GPC



1    represented in its motion to withdraw opposition that it will

2    not seek to introduce the statements elicited from Qayyum by

3    FBI Agents Chabalko and Pearson at trial, nor to attempt to use

4    them as impeachment should Qayyum elect to testify.

5         So, at this point, the Court is prepared to enter an order

6    to the effect that the government will be precluded from

7    introducing any evidence -- that is, statements elicited from

8    Qayyum by FBI Agents Chabalko and Pearson -- at trial, and they

9    will be further precluded from attempting to use them as

10   impeachment should Qayyum elect to testify.

11        And with that taking place, then, the Court would be

12   prepared to deny the motion to suppress as moot.

13        Ms. Bernstein, do you wish to be heard?

14             MS. BERNSTEIN:   No.   Thank you, Your Honor.    I think

15   that that ties everything up.

16             THE COURT:   And is there anything else to address at

17   this moment?

18             MS. BERNSTEIN:   Not for the defense.

19             THE COURT:   From the government?

20             MR. GROSSMAN:    No, Your Honor.   Not for the

21   government.

22             THE COURT:   All right.   So, then, I will confirm the

23   status hearing scheduled for August 20, 2020, at 1:00 p.m., and

24   I believe I have indicated that will be a telephonic hearing as

25   well.
Case 3:18-cr-04683-GPC Document                                 4 4 of 4
                                211 Filed 08/18/20 PageID.2192 Page
                         18-cr-4683-GPC



1         So, Mr. Qayyum, I will direct you to call in for that

2    hearing as well.   Do you understand?

3              THE DEFENDANT:      Yes, Your Honor.    I do.

4              THE COURT:      So, that will be all.     Have a good

5    weekend and stay safe.

6              ALL:   Thank you, Your Honor.

7         (End of proceedings at 2:37 p.m.)

8                                     -o0o-

9                            C-E-R-T-I-F-I-C-A-T-I-O-N

10

11                 I hereby certify that I am a duly appointed,

12   qualified and acting official Court Reporter for the United

13   States District Court; that the foregoing is a true and correct

14   transcript of the proceedings had in the aforementioned cause;

15   that said transcript is a true and correct transcription of my

16   stenographic notes; and that the format used herein complies

17   with rules and requirements of the United States Judicial

18   Conference.

19                  DATED:    August 18, 2020, at San Diego, California.

20

21                                  /s/ Chari L. Bowery
                                    _______________________________
22                                  Chari L. Bowery
                                    CSR No. 9944, RPR, CRR
23

24

25
